DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
Claim 1 has been amended.  
Claims 12-25 have been cancelled. 
Claims 1-11 are pending.

Response to Amendment
Amendments to Claim 1 are acknowledged.  Amendments to Claim 1 are sufficient to overcome the Claim Objection of Claim 1.
 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,128. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention to modify U.S. Patent No. 10,600,128 according to the following comparison.

16/826179
U.S. Patent No. 10,600,128
1. A system for processing a transaction by a user at a transaction point, the system comprising:
a processor disposed at the transaction point, the processor being configured to detect an initiation of the transaction by the user and generate a transaction information data corresponding to the transaction; 
a communication device associated with the processor, the communication device configured to transmit the transaction information data; 
a remote processor configured to receive the transaction information data and store the transaction information data in a database; 
a hand held device disposed in communication with the communication device, the hand held device configured to: 
store transaction authority data- 
receive the transaction information data from the communication device; 
enable the transaction at the transaction point based on the transaction information data and the transaction authority data:
automatically displaying and prompting a user on said hand held device at said transaction point for tagging said transaction data at said transaction point with user input data to create tagged transaction information data, 

receiving a user input data with tagging to a particular matter; 


transmitting the user input to the remote processor, wherein the remote processor is further configured to tag the stored transaction information data in the database based on the user input data thereby transforming transaction information data on said remote database through electronic communication therebetween.
1. A system for processing a transaction by a user at a transaction point, the system comprising: 
a processor disposed at the transaction point, the processor being configured to detect an initiation of the transaction by the user and generate transaction information data corresponding to the transaction; 
a communication device associated with the processor, the communication device configured to transmit the transaction information data; 
a remote processor configured to receive the transaction information data and store the transaction information data in a database; and 
a hand held device disposed in communication with the communication device, the hand held device configured to: 
store transaction authority data; 
receive the transaction information data from the communication device; 
enable the transaction at the transaction point based on the transaction information data and the transaction authority data; 
automatically displaying and prompting a user on said hand held device at said transaction point for tagging said transaction data at said transaction point as one of personal or business with tagging to a particular client, creating tagged transaction information data, 
receive a user input indicative of the transaction being one of a personal transaction or a business transaction with tagging to a particular client; and 
transmit the user input to the remote processor, wherein the remote processor is further configured to tag the stored transaction information data in the database based on the user input as one of a personal transaction or a business transaction thereby transforming transaction information data on said remote database through electronic communication therebetween.




Allowable Subject Matter

Claims 1-11 would be allowable if rewritten to overcome the Double Patenting Rejection rejection of Claims 1-11.

Claims 1-11 in the instant application would be allowable if rewritten to overcome the Double Patenting Rejection because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
a processor disposed at the transaction point, the processor being configured to detect an initiation of the transaction by the user and generate a transaction information data corresponding to the transaction; 
a communication device associated with the processor, the communication device configured to transmit the transaction information data; 
a remote processor configured to receive the transaction information data and store the transaction information data in a database: and
a hand held device disposed in communication with the communication device, the hand held device configured to:
store transaction authority data;
receive the transaction information data from the communication device;
enable the transaction at the transaction point based on the transaction information data and the transaction authority data;
automatically displaying and prompting a user on said hand held device at said transaction point for tagging said transaction data at said transaction point with user input data to create tagged transaction information data,
receiving a user input data with tagging to a particular matter; and
transmitting the user input to the remote processor, wherein the remote processor is further configured to tag the stored transaction information data in the database based on the user input data thereby transforming transaction information data on said remote database through electronic communication therebetween.

The rationale is similar to related application 13/730,999.  Now US Pat No 10,600,128.

35 USC 101
The Patent Trial and Appeal Board analyzed Claims 22-26 of related application 13/730,999, now US Patent No 10,600,128.  Independent Claims of the current application are substantially similar to the independent claims of US Patent No 10,600,128, so the same rationale should apply.  The claims were analyzed to determine whether the invention is directed to patent ineligible subject matter, more particularly whether the invention was a “new and useful process, machine, manufacture, or composition of matter,” and also not include one of the implicit exceptions: “’[l]aws of nature, natural phenomena, and abstract ideas’” under 35 U.S.C. 101.  The claims were examined under the Supreme Court’s two-step framework, described in Mayo  and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)).
Under the first step the Examiner and PTAB found that Appellants’ expense tracking system represent a system/method of organizing human activity, such as fundamental economic practices, and, as such, is an abstract idea and thus recite4s a judicial exception.
Next the Examiner and PTAB found that the judicial exception is not integrated into a practical application.
Finally, the claims were examined to determine whether the additional elements of the claimed invention, individually and in combination, provide an inventive concept, such as a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field, or instead simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, th the judicial exception.  It is found that Keld, Ho, and Rathbun fail to teach or disclose every element of the claims, and therefore the additional elements of the claimed invention provide an inventive concept, such as a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field.

35 USC 103
US Pat Pub No 2009/0150265 “Keld” discloses an expense reporting system for viewing and manipulating a user’s financial transaction data and associating financial data with a user’s project data.  Keld fails to disclose automatically displaying and prompting a user on an hand held device at a transaction point for tagging transaction data with user input data to create tagged transaction information data, receiving a user input with tagging to a particular matter; and transmitting the user input to the remote processor to tag the stored transaction information data in a database based on the user input data.

US Pat Pub No 2012/0144461 “Rathbun” teaches receiving an authentication request for a transaction from a web server, identify a phone number of the mobile device based on identifying information of the user in the authentication request and the user information, transmit a message to the mobile device based on the phone number, receive a message response from the mobile device, determine whether the mobile device provided a mobile pin pad authentication for the user based on the response, and transmit an authentication response to the web server.  Rathbun fails to teach automatically displaying and prompting a user on an hand held device at a transaction point for tagging transaction data with user input data to create tagged transaction information data, receiving a user input with tagging to a particular matter; and transmitting the user input to the remote processor to tag the stored transaction information data in a database based on the user input data.


Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed September 23, 2022, with respect to the 35 USC 101 rejection of Claims 1-11 have been fully considered and are persuasive.  The 35 USC 101 rejection of Claims 1-11 has been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687